Examiner’s Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant is reminded that any amendment filed as provided by 37 CFR 1.312 must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
Specification
The descriptive statement included in the specification is impermissible because the structural features stressed by applicant are of no concern in design cases, and are neither permitted nor required. Any description of the design in the specification, other than a brief description of the drawing, is generally not necessary, since as a general rule, the illustration in the drawing views is its own best description. Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II. Therefore, the following description has been cancelled by the Examiner:
[The clutch bag comprises a flattened, essentially rectangular, body with a rounded upper side; said body has a front flap subdivided into three parts by two vertical notches, the upper ends of which are essentially circular and the lower ends are flared downwards; the central part of the flap has a rectangular horizontal opening and the lateral parts have a respective vertical opening with rounded ends; outside the lateral parts of the flap, the front and rear walls of the body have vertical openings with rounded ends.]
Claim
A design patent application may only include a single claim. The specific wording of the claim must be in formal terms to the ornamental design for the singular article of manufacture. (37 CFR 1.1025). Therefore, the following statement directed towards [protection for industrial design(s)] has been cancelled by the Examiner from the claim:
[Application for overall protection for industrial design(s) as shown and described.]

Conclusion
The claim stands in condition for allowance.
The references cited but not applied are considered cumulative art related to the claimed design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha L Brodowski whose telephone number is (571)272-9142. The examiner can normally be reached Monday-Friday, 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl L Lane can be reached on (571)272-7609. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Responding to Official USPTO Correspondence 
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System‐Web (EFS‐Web) (Registered eFilers only) https://www.uspto.gov/patents/apply
Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313‐1450
Facsimile to the USPTO's Official Fax Number (571‐273‐8300)
Hand‐carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents/maintain/responding-office-actions 
/S.L.B./
Examiner, Art Unit 2915

/JENNIFER L WATKINS/Examiner, Art Unit 2915